Citation Nr: 1007867	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-05 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico.

In a November 2009 brief, the Veteran's representative made 
reference to two other claims allegedly on appeal: 
specifically, service connection for a back injury and for a 
hip injury.  However, the Veteran's Form VA 9 substantive 
appeal, received in January 2007, clearly indicated that the 
only issue he wished to appeal was that of service connection 
for PTSD.  Indeed, the Veteran's numerous statements 
submitted since the substantive appeal refer only to PTSD.  
Moreover, the time to perfect an appeal as to the other 
issues has since elapsed.  Therefore, service connection for 
PTSD is the only issue in appellate status at this time.


FINDINGS OF FACT

1.  In a January 1989 RO decision, entitlement to service 
connection for PTSD was denied.  Following proper 
notification the following month, an appeal of the denial of 
service connection was not received within one year of the 
decision.  

2.  The evidence received since the January 1989 decision 
that pertains to the Veteran's claim for PTSD is new and 
material.

3.  A valid diagnosis of PTSD based upon verified stressors 
is not of record.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim for service 
connection for PTSD has been submitted and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

2.  Service connection for PTSD is not established.  38  
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304  
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The RO denied the Veteran's claim of entitlement to service 
connection for PTSD in a January 1989 rating decision.  An RO 
letter issued the following month gave the Veteran notice of 
this denial and his appellate rights, but he did not perfect 
an appeal to this decision.  Therefore, the rating decision 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran here filed his petition to reopen the claim in 
July 2004.  For claims filed on or after August 29, 2001, 
"new" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The Board must assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

The claim had been denied in January 1989.  The RO noted a 
diagnosis PTSD but the claim was denied due to the absence of 
any in-service stressor "as defined by DSM III" (a 
reference to the Diagnostic and Statistical Manual of Mental 
Disorders, Third Edition, which has since been updated in DSM 
IV).

Evidence of record since the RO's January 1989 decision 
includes private treatment records including assessments of 
PTSD, statements submitted by the Veteran, and a formal 
finding by VA regarding information required for 
verification.

Under the requirements stated above for reopening claims, the 
medical records and attempts at stressor verification are 
considered new and, arguably, material evidence (this 
evidence will be addressed below).  The claim for service 
connection for PTSD is therefore reopened.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the appellant.  
This issue was addressed by the Court in Sutton v. Brown, 9 
Vet. App. 553 (1996).  In Sutton, the Court stated, in 
pertinent part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard v. Brown, 4 Vet. App. 384, 393 (1993), the 
Board must determine if the appellant has been given both 
adequate notice of the need to submit evidence or argument 
and to address that question at a hearing, and whether, if 
such notice has not been provided, the appellant has been 
prejudiced thereby. 

In this case, over the years of this claim and others, the 
appellant has been provided with pertinent laws and 
regulations regarding service connection.  He has been given 
the opportunity to review the evidence of record and submit 
arguments in support of his claim.  The appellant's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the veteran. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The record indicates that the Veteran has been assessed with 
PTSD since 1987 by various mental health treatment providers, 
both in-patient and out-patient.  The Veteran submitted 
treatment letters from Dr. "G." of Counseling Associates in 
January 2007 and from Dr. "M." in October 2007, both of 
which verify that the Veteran has sufficient symptoms to 
warrant a diagnosis of PTSD.  The criterion of a clinical 
diagnosis of PTSD is therefore fulfilled.

The Veteran served in Vietnam from June 1969 to June 1970.  
The evidence, including the medals and commendations awarded 
to the Veteran, does not demonstrate that he was engaged in 
combat with the enemy, providing limited evidence against 
such a finding.  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1991); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Due to the Veteran's 
lack of combat indicated in the service records, or any other 
objective record, his testimony alone is insufficient proof 
of a claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Based on the above, independent evidence is needed to verify 
any claimed in-service stressors.  The Veteran has been 
diagnosed with PTSD due to an in-service stressor that has 
not been verified.  The Veteran has submitted testimony 
containing information regarding incidents he allegedly 
participated in or witnessed during service. 

In order to verify an alleged stressor, a claimant should 
provide a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two 
month period) of the incident, and the unit of assignment at 
the time the stressful event occurred.  M21-
1MR.IV.ii.1.D.14.C.  

As noted above, the Veteran has cited several in-service 
stressors.  However, he has not provided specific information 
regarding most of his claimed stressors.

The Veteran cited as a stressor the murder of his friend and 
fellow serviceman [redacted] in April 1970 in Bearcat, 
Vietnam.  The Veteran stated that [redacted] was "beaten to 
death with a baseball bat" by a fellow serviceman.

Army records do confirm the death of [redacted] on April 
[redacted], 1970, by homicide in Bearcat.  However, while records 
confirm this event, there is no evidence that the Veteran was 
present at the time it occurred.  In fact, by his own 
statements he was troubled by "not knowing what truly 
happened" (see Veteran's statement received in February 
2005).  Thus, while reasonably bothered by the murder, 
learning of such event after the fact would not constitute an 
event involving "actual or threatened death or serious 
injury" such as to fulfill the DSM criteria for PTSD as to 
that stressor.

Regarding other claimed stressors, the Veteran cited that 
during June or July of 1969, he heard a gunshot about two 
blocks away and learned that a young soldier had committed 
suicide.  The Veteran stated that he visited a morgue to see 
the body of the victim, [redacted], and was traumatized as he 
had never before seen a dead body.

As found by the JSRRC in a February 2008 memorandum, Army 
records do confirm the death of [redacted] on June 
[redacted], 1969 by self-inflicted wounds.  However, while records 
confirm this event, there is again no evidence that the 
Veteran was present at the time it occurred.  Indeed, the 
Veteran has stated in various submitted statements that he 
heard about Mr. [redacted] death after it occurred and did not 
witness it himself, after which he went on an unofficial 
visit to the morgue to view the body.  JSRRC found this to be 
a non-researchable stressor event.

The Veteran has described other stressors.  He cited setting 
up cross-fires against Thai soldiers and being attacked with 
hand grenades and nail-driven boards by the Thai soldiers.  
He cited being threatened by fellow servicemen with weapons, 
for refusing to testify in their drug trials and on another 
occasion while several individuals sexually assaulted a 
Vietnamese girl.  He cited hearing of a helicopter crash in 
the Mekong River involving a friend named [redacted], after 
which he ran to the scene and did not find his friend.  He 
cites being sexually assaulted by an unknown man in Munich 
while delayed overnight waiting for a train.  He reported 
witnessing [redacted] and others of "the 551st" being shot 
at with an M79 grenade launcher by a member of the 509th Sand 
S. Company.

Regarding the helicopter crash, which is potentially 
verifiable, the Veteran did not personally witness this 
event.  The remaining events are not deemed capable of 
verification by JSRRC or VA in general, at least based on the 
degree of specificity provided as to dates and details of 
such stressors.  

The PTSD claim is therefore denied on several grounds.  Most 
importantly, the Veteran lacks a confirmed PTSD diagnosis 
based upon verified stressors.  The in-service stressors 
described by the Veteran are not capable of verification or 
have not been verified.  In essence, the record does not 
confirm the Veteran's stressors as cited and the Board can 
think of no basis on which it could confirm such stressors as 
described by the Veteran. 

In sum, the Veteran has provided insufficient evidence for 
verification of any claimed stressors by the JSRRC.  The 
Board finds that there is insufficient evidence to 
demonstrate that the Veteran engaged in combat with the enemy 
or to confirm a stressor in service that caused PTSD.

Based on recent decisions from the Court suggesting that a 
claim for PTSD could encompass a claim of service connection 
for an acquired psychiatric disability other than PTSD in all 
cases, the Board has considered this issue, though the 
current state of the law regarding this issue is unclear. 

Importantly, the Board notes that a veteran generally is not 
competent to diagnose his mental condition; he is only 
competent to identify and explain the symptoms that he 
observes and experiences.  Consequently, a claim that 
identifies a single diagnosis (in this case PTSD) cannot be a 
claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may 
reasonably be encompassed by several factors including the 
veteran's description of the claim; the symptoms the veteran 
describes; and the information the veteran submits or VA 
obtains in support of the claim.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009). 

Regarding any potential claim for an acquired psychiatric 
disorder, the Veteran has been diagnosed consistently with 
bipolar disorder and schizoaffective disorder since 1987.  
Based on this evidence, the first requirement of service 
connection, that a current disability exists, is fulfilled.  

However, the Veteran has reported in several mental health 
evaluations that his bipolar disorder had its onset in 1987.  
In a Columbia River mental health intake evaluation in 
October 1995, the Veteran reported that he had developed 
"this manic-depressive illness" 8 years earlier, at which 
time he began seeking treatment.  He was diagnosed with 
bipolar I disorder in that evaluation.

In a Social Security Administration update evaluation in 
November 1991, the Veteran was diagnosed with bipolar 
disorder, manic-depressive type.  The examiner noted a 
history of one manic episode in 1987, possibly one previous 
depressive episode in 1977 regarding the end of a marriage, 
and a family history of psychiatric problems.  The Veteran 
has been receiving Social Security benefits for a disability 
which was found to begin on June 2, 1987; the original 
disability was determined to be schizophrenia, paranoid type, 
while the diagnosis was updated to bipolar disorder, manic 
type, with opiates abuse in remission, following the November 
1991 evaluation.

Notably, the service treatment records (STRs) are silent for 
any complaints, treatments, or diagnoses of any psychiatric 
disorder, providing evidence against this claim.

The Board finds that the service and post-service treatment 
records provide evidence against any potential claim of 
service connection for an acquired psychiatric disorder, at 
all as the record does not clearly indicate a problem that 
began in service.  Importantly, the Veteran's own statements 
place the onset of his acquired psychiatric disorders in 
1987, approximately 16 years after separation from service.

Assuming, arguendo, that the claim of service connection for 
an acquired psychiatric disability other than PTSD is before 
the Board, including the issue of service connection for an 
psychiatric disability other than PTSD, the Board finds that 
the service treatment records and post-service treatment 
records provide highly probative evidence against such a 
claim, indicating a problem with no connection with service.  
Moreover, aside from the fear associated with the claimed 
PTSD stressors, the Veteran's own statements do not indicate 
psychiatric problems during service or continuous 
manifestations therefrom. 


Duties to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in July 2004 and March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran provided numerous private treatment records and 
stressor statements.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran's cited stressors have not been 
confirmed.  Thus, any diagnosis of PTSD that may result from 
a VA examination would be based upon unverified stressors.  
Additionally, there is no evidence that the Veteran's 
diagnosed acquired psychiatric disorders were incurred in or 
caused by service.  Therefore, a VA psychiatric examination 
could not provide a basis for granting this claim and does 
not need to be obtained.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for PTSD, therefore the 
application to reopen the previously denied claim is granted.

Service connection for PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


